— Judgment, Supreme Court, New York County (Murray Mogel, J.), rendered September 14, 1989, convicting defendant, after a jury trial, of six counts of criminal possession of stolen property in the fourth degree, and sentencing him, as a predicate felony offender, to six concurrent terms of imprisonment of 2 to 4 years, unanimously affirmed.
Defendant contends that during summation, the prosecutor improperly interjected her personal opinion by stating that the case was simple and straightfoward, improperly questioned the trial tactics of defense counsel by stating that the evidence against defendant was overwhelming, and improperly denigrated the defense and defense counsel by characterizing the arguments raised in defense counsel’s summation as "non-issues.” However, because these comments were not objected to, defendant’s contentions concerning them are unpreserved for appellate review as a matter of law. (CPL 470.05 [2]; People v Devonish, 159 AD2d 320, lv denied 76 NY2d 733.) In any event, were we to review in the interest of justice, we would find that the comments were a fair response to the defense summation, and in view of the wide latitude permitted a prosecutor in commenting upon the evidence presented, well within the bounds of legitimate advocacy (People v Galloway, 54 NY2d 396). Concur — Murphy, P. J., Carro, Rosenberger, Kupferman and Ross, JJ.